Title: To Thomas Jefferson from Thomas Rodney, 2 December 1803
From: Rodney, Thomas
To: Jefferson, Thomas


               
                  Dear Sir
                     
                  Natchez December 2d. 1803.
               
               It is with great Pleasure that I imbrace This Early Opurtunity by the First Mail after My Arrival To Communicate To you My arrival here in good health yesterday at 5 oClock P.M. and that my brother Commissioner Mr. Williams arrived the day before and that we Met yesterday Evening With Mr. Turner the Register and formed the Board Agreably To Law at the Town of Washington and Tomorrow Shall proceed To business—But from the Information we have Acquired since our arrival We find that it would be More Convenient & agreable To us as well as To the People for to Sit in this Place in preference To Washington at least Till April Next if we Can Obtain your Permission To do so—We find on forming the Board that the Law Under which we are to Act is defective in some respects which we Mean to Communicate by the Next Mail that the Legislature if they Think proper May remedy by a supplementary Law—Please To permit me to Congratulate you on the general approbation I have heard expressed of Your Conduct through My Travels, and please To Accept Assurance of a Continuance of my very high respect and Esteem and shall I take the Liberty To beg you to present my love To my Son C. A. R.
               Your Most Obedient
               
                  Thomas Rodney
               
            